Exhibit 10.2

 

 

[Insert Dealer Letterhead]

 

DATE:

August[2][3], 2016

 

 

 

 

TO:

DISH Network Corporation

 

 

9601 South Meridian Boulevard

 

 

Englewood, CO 80112

 

ATTENTION:

[                      ]

 

TELEPHONE:

[                      ]

 

FACSIMILE:

[                      ]

 

 

 

 

FROM:

[Dealer]

 

 

 

 

SUBJECT:

[Base][Additional] Warrant Transaction

 

 

 

 

REFERENCE NUMBER(S):

[                      ]

 

 

The purpose of this agreement (this “Confirmation”) is to confirm the terms and
conditions of the transaction entered into between [Dealer] (“Dealer”) and DISH
Network Corporation (“Counterparty”) on the Trade Date specified below (the
“Transaction”).  This Confirmation constitutes a “Confirmation” as referred to
in the ISDA Master Agreement specified below.  This Confirmation constitutes the
entire agreement and understanding of the parties with respect to the subject
matter and terms of the Transaction and supersedes all prior or contemporaneous
written and oral communications with respect thereto.

 

[Insert Dealer agency statement, if applicable][Insert Statement that Dealer is
not a member of the Securities Investor Protection Corporation, if applicable]

 

The definitions contained in the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation.  In the event of any
inconsistency between the Equity Definitions and the terms of this Confirmation,
the terms of this Confirmation shall govern, and in the event of any
inconsistency between either the Equity Definitions or this Confirmation and the
Agreement (as defined below), the Equity Definitions or this Confirmation, as
the case may be, shall govern.  For the avoidance of doubt, except to the extent
of an express conflict, the application of any provision of this Confirmation,
the Agreement or the Equity Definitions shall not be construed to exclude or
limit the application of any other provision of this Confirmation, the Agreement
or the Equity Definitions.  For the purposes of the Equity Definitions, each
reference herein to a Warrant shall be deemed to be a reference to a Call or an
Option, as the context requires.

 

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall supplement, form a part of, and be subject to
an agreement (the “Agreement”) in the form of the ISDA 2002 Master Agreement as
if Dealer and Counterparty had executed an agreement in such form (without any
Schedule except for (i) the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine), (ii) the election
of USD as the Termination Currency and (iii) the election that the “Cross
Default” provisions of Section 5(a)(vi) of the Agreement shall apply to both
parties, with a “Threshold Amount” of 3% of the shareholders’ equity of Dealer
in the case of Dealer and a “Threshold Amount” of $250,000,000 in the case of
Counterparty (provided that (a) the phrase “, or becoming capable at such time
of being declared,” shall be deleted from clause (1) of such Section 5(a)(vi) of
the Agreement, (b) “Specified Indebtedness” shall have the meaning specified in
Section 14 of the Agreement, except that such term shall not include obligations
in respect of deposits received in the ordinary course of Dealer’s banking
business and (c) the following language shall be added to the end of
Section 5(a)(vi) of the Agreement: “Notwithstanding the foregoing, a default
under subsection (2) hereof shall not constitute an Event of Default if (x) the
default was caused solely by error or omission of an administrative or
operational nature, (y) funds were available to enable the relevant party to
make the payment when due and (z) the payment is made

 

--------------------------------------------------------------------------------


 

within two Local Business Days of such party’s receipt of written notice of its
failure to pay.”).  The Transaction shall be the only transaction under the
Agreement.

 

The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions, and shall have the
following terms:

 

General:

 

 

 

 

 

Trade Date:

 

August [2][3], 2016.

 

 

 

Effective Date:

 

August 8, 2016.

 

 

 

Components:

 

The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation. The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement.

 

 

 

Warrant Style:

 

European.

 

 

 

Warrant Type:

 

Call.

 

 

 

Seller:

 

Counterparty.

 

 

 

Buyer:

 

Dealer.

 

 

 

Shares:

 

The Class A common stock, par value USD 0.01 per share, of Counterparty.

 

 

 

Number of Warrants:

 

For each Component, as provided in Annex C to this Confirmation.

 

 

 

Warrant Entitlement:

 

One Share per Warrant.

 

 

 

Strike Price:

 

As provided in Annex B to this Confirmation.

 

 

 

Premium:

 

As provided in Annex B to this Confirmation.

 

 

 

Premium Payment Date:

 

The Effective Date.

 

 

 

Exchange:

 

The NASDAQ Global Select Market.

 

 

 

Related Exchanges:

 

All Exchanges.

 

 

 

Calculation Agent:

 

Dealer; provided that, following the occurrence and during the continuance of an
Event of Default of the type described in Section 5(a)(vii) of the Agreement
with respect to which Dealer is the sole Defaulting Party, Counterparty shall
have the right to designate a

 

2

--------------------------------------------------------------------------------


 

 

 

nationally recognized independent equity derivatives dealer to replace Dealer as
the Calculation Agent, and the parties shall work in good faith to execute any
appropriate documentation required by such replacement Calculation Agent.

 

Following any adjustment, determination or calculation by the Calculation Agent
or Determining Party hereunder, upon a written request by Counterparty (which
may be by email), the Calculation Agent or Determining Party, as the case may
be, will promptly (but in any event within three Scheduled Trading Days) provide
to Counterparty by email to the email address provided by Counterparty in such
written request a report (in a commonly used file format for the storage and
manipulation of financial data) displaying in reasonable detail the basis for
such adjustment, determination or calculation (including any assumptions used in
making such adjustment, determination or calculation), it being understood that
in no event will Dealer be obligated to share with Counterparty any proprietary
or confidential data or information or any proprietary or confidential models
used by it in making such adjustment, determination or calculation.

 

 

 

Procedure for Exercise:

 

 

 

 

 

In respect of any Component:

 

 

 

 

 

Expiration Date:

 

As provided in Annex C to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided that if that date is a
Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date, then
the Final Disruption Date shall be deemed to be the Expiration Date
(irrespective of whether such date is an Expiration Date in respect of any other
Component for the Transaction) and, notwithstanding anything to the contrary in
this Confirmation or the Equity Definitions, the Relevant Price for the
Expiration Date shall be the prevailing market value per Share determined by the
Calculation Agent in a commercially reasonable manner. Notwithstanding the
foregoing and anything to the contrary in the Equity Definitions, if a Market
Disruption Event occurs on any Expiration Date, the Calculation Agent may
determine that such Expiration Date is a Disrupted Day only in part, in which
case (i) the Calculation Agent shall make adjustments to the number of Warrants
for the relevant Component for which such day shall be the Expiration Date and
shall designate the Scheduled Trading Day determined in the manner described in
the immediately preceding sentence as the Expiration

 

3

--------------------------------------------------------------------------------


 

 

 

Date for the remaining Warrants for such Component and (ii) the Relevant Price
for such Disrupted Day shall be determined by the Calculation Agent, using a
volume-weighted methodology, based on transactions in the Shares on such
Disrupted Day taking into account the nature and duration of such Market
Disruption Event on such day. Section 6.6 of the Equity Definitions shall not
apply to any Valuation Date occurring on an Expiration Date. “Final Disruption
Date” has the meaning provided in Annex B to this Confirmation.

 

 

 

Automatic Exercise:

 

Applicable, and means that the Number of Warrants for each Component will be
deemed to be automatically exercised at the Expiration Time on the Expiration
Date for such Component, subject to the provisions set forth under “Limit on
Beneficial Ownership” below.

 

 

 

Market Disruption Event:

 

Section 6.3(a) of the Equity Definitions is hereby amended by deleting the words
“during the one hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be,” in clause (ii) thereof, and by replacing the words “or (iii) an Early
Closure.” with “(iii) an Early Closure or (iv) a Regulatory Disruption, in each
case that the Calculation Agent determines is material.”

 

 

 

 

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

 

 

Regulatory Disruption:

 

Any event that Dealer determines, in its reasonable judgment based on the advice
of counsel, makes it appropriate with regard to any legal, regulatory or
self-regulatory requirements or related policies and procedures adopted in good
faith by Dealer (whether or not such policies or procedures are imposed by law
or have been voluntarily adopted by Dealer), for Dealer or its affiliate to
refrain from or decrease any market activity in connection with the Transaction
(so long as such policies and procedures are applied generally to counterparties
similar to Counterparty and transactions similar to the Transaction). Dealer
shall notify Counterparty promptly that a Regulatory Disruption has occurred and
the Expiration Dates affected by it.

 

 

 

Settlement Terms:

 

 

 

 

 

In respect of any Component:

 

 

 

 

 

Settlement Method Election:

 

Applicable; provided that (i) references to “Physical Settlement” in Section 7.1
of the Equity Definitions shall be replaced by references to “Net Share
Settlement”; (ii) Counterparty may elect Cash Settlement only if Counterparty
represents and warrants to Dealer in writing on

 

4

--------------------------------------------------------------------------------


 

 

 

the date of such election that (A) Counterparty is not in possession of any
material non-public information regarding Counterparty or the Shares,
(B) Counterparty is electing Cash Settlement in good faith and not as part of a
plan or scheme to evade compliance with the federal securities laws, and (C) the
assets of Counterparty at their fair valuation exceed the liabilities of
Counterparty (including contingent liabilities), the capital of Counterparty is
adequate to conduct the business of Counterparty, and Counterparty has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature; and (iii) the same election of settlement method shall
apply to all Expiration Dates hereunder.

 

 

 

Electing Party:

 

Counterparty

 

Settlement Method Election Date:

 

The third Scheduled Trading Day immediately preceding the scheduled Expiration
Date for the Component with the earliest scheduled Expiration Date.

 

Default Settlement Method:

 

Net Share Settlement

 

Net Share Settlement:

 

If applicable, in lieu of the obligations set forth in Sections 8.1 and 9.1 of
the Equity Definitions, for each Component, Counterparty shall deliver to Dealer
on the relevant Settlement Date a number of Shares equal to the Net Share Amount
for such Component to the account specified by Dealer, and cash in lieu of any
fractional Share valued at the Relevant Price for the Valuation Date
corresponding to such Settlement Date, subject to the provisions set forth under
“Registration/Private Placement Procedures” below.

 

 

 

Net Share Amount:

 

For any Exercise Date, a number of Shares, as calculated by the Calculation
Agent, equal to (x) the product of (i) the number of Warrants being exercised or
deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and
(iii) the excess, if any, of the Relevant Price for the Valuation Date occurring
on such Exercise Date over the Strike Price (such product, the “Net Share
Settlement Amount”), divided by (y) such Relevant Price.

 

Cash Settlement:

 

If applicable, on the relevant Settlement Date, Counterparty shall pay to Dealer
an amount of cash in the Settlement Currency equal to the Net Share Settlement
Amount for such Settlement Date.

 

 

 

Relevant Price:

 

On any Valuation Date, the volume weighted average price per Share for the
regular trading session of the Exchange as displayed under the heading
“Bloomberg VWAP” on Bloomberg Page DISH <equity> AQR on such Valuation Date in
respect of the period from 9:30 am to 4:00 p.m. (New York City time) on such
Valuation Date (or if such volume weighted average price is not available or is
manifestly incorrect, the Calculation Agent’s commercially reasonable, good
faith

 

5

--------------------------------------------------------------------------------


 

 

 

estimate (based on available market data using, if feasible, a volume-weighted
methodology) of such price on such Valuation Date).

 

 

 

Settlement Dates:

 

As determined pursuant to Section 9.4 of the Equity Definitions, subject to the
provisions set forth under “Registration/Private Placement Procedures” below;
provided that Section 9.4 of the Equity Definitions is hereby amended by
(i) inserting the words “or cash” immediately following the word “Shares” in the
first line thereof and (ii) inserting the words “for the Shares” immediately
following the words “Settlement Cycle” in the second line thereof.

 

 

 

Settlement Currency:

 

USD.

 

 

 

Other Applicable Provisions:

 

If Net Share Settlement is applicable, the provisions of Sections 9.1(c), 9.8,
9.9, 9.11 (except that, with respect to any Private Placement Settlement, the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Counterparty is the Issuer of the
Shares) and 9.12 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physical Settlement” and “Physically-settled”
shall be read as references to “Net Share Settlement” and “Net Share Settled”.
“Net Share Settled” in relation to any Warrant means that Net Share Settlement
is applicable to such Warrant.

 

 

 

Dividends:

 

 

 

 

 

In respect of any Component:

 

 

 

 

 

Dividend Adjustments:

 

Counterparty agrees to notify Dealer promptly of the announcement of an
ex-dividend date for any cash dividend by Counterparty. If an ex-dividend date
for any cash dividend or distribution on the Shares occurs at any time from, but
excluding, the Trade Date to, and including, the Expiration Date, then in lieu
of any adjustments as provided under “Method of Adjustment” below, the
Calculation Agent may make such adjustments to the Strike Price, the Number of
Warrants and/or any other variable relevant to the exercise, settlement or
payment or other terms of the Transaction as it deems appropriate in its good
faith and commercially reasonable judgment to account for the economic effect on
the Transaction of such dividend.

 

Adjustments:

 

 

 

 

 

In respect of any Component:

 

 

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment; provided, however, that the Equity Definitions
shall be amended by replacing the words “diluting or

 

6

--------------------------------------------------------------------------------


 

 

 

concentrative” in Sections 11.2(a), 11.2(c) (in two instances) and
11.2(e)(vii) with the word “material economic”, by adding the words “or the
Transaction” after the words “theoretical value of the relevant Shares” in
Sections 11.2(a), 11.2(c) and 11.2(e)(vii) and by replacing the word “event” in
Section 11.2(e)(vii) with the words “corporate action by the Issuer”; provided
further that adjustments may be made to account for changes in actual or
expected volatility, dividends, correlation, stock loan rate and liquidity
relative to the relevant Share.

 

Notwithstanding anything to the contrary in the Agreement, this Confirmation or
the Equity Definitions, in no event shall the Strike Price be subject to
adjustment to the extent that, after giving effect to such adjustment, the
Strike Price would be less than USD 49.18, except for any adjustment pursuant to
the terms of this Confirmation and the Equity Definitions in connection with
stock splits or similar changes to Counterparty’s capitalization.

 

 

 

Extraordinary Events:

 

 

 

 

 

New Shares:

 

In the definition of New Shares in Section 12.1(i) of the Equity Definitions
(a) the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of the New York Stock Exchange,
The NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors)” and (b) the following clause shall be inserted at the end thereof:
“and (iii) of an entity or person that is a corporation organized under the laws
of the United States, any State thereof or the District of Columbia that either
(x) also becomes Counterparty under the relevant Transaction following such
Merger Event or Tender Offer or (y) wholly owns the Counterparty under the
relevant Transaction following such Merger Event or Tender Offer (which
Counterparty is a corporation that is organized under the laws of the United
States, any State thereof or the District of Columbia) and fully and
unconditionally guarantees the obligations of Counterparty under the
Transaction”.

 

 

 

Modified Calculation Agent Adjustment:

 

If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with
Section 12.2(e)(i) of the Equity Definitions would result in Counterparty being
different from the issuer of the Shares, then with respect to such Merger Event,
as a condition precedent to the adjustments contemplated in
Section 12.2(e)(i) of the Equity Definitions, Counterparty and the issuer of the
Shares shall, prior to the Merger Date, have entered into such documentation
containing representations, warranties and agreements relating to securities law
and other issues as requested by Dealer that Dealer has determined, in its
reasonable discretion, to be reasonably necessary or appropriate to allow Dealer
to continue as a party to the Transaction, as adjusted under
Section 12.2(e)(i) of the Equity Definitions, and to preserve its commercially
reasonable hedging or hedge unwind activities in connection with the Transaction
in a manner compliant with applicable legal, regulatory or self-regulatory
requirements, or with related

 

7

--------------------------------------------------------------------------------


 

 

 

policies and procedures adopted in good faith by Dealer (so long as such
policies and procedures are applied generally to counterparties similar to
Counterparty and transactions similar to the Transaction), and if such
conditions are not met or if the Calculation Agent determines that no adjustment
that it could make under Section 12.2(e)(i) of the Equity Definitions will
produce a commercially reasonable result, then the consequences set forth in
Section 12.2(e)(ii) of the Equity Definitions shall apply.

 

For greater certainty, the definition of “Modified Calculation Agent Adjustment”
in Sections 12.2 and 12.3 of the Equity Definitions shall be amended by
replacing the parenthetical provision therein with the following: “(which may
include adjustments to account for any actual or expected changes in volatility,
dividends, correlation, stock loan rate or liquidity relevant to the Shares or
to the Transaction)”.

 

 

 

Consequences of Announcement Events:

 

With respect to any Component, if an Announcement Event occurs, the Calculation
Agent will determine (acting in good faith and in a commercially reasonable
manner) the economic effect of the Announcement Event on the theoretical value
of such Component (i) on or after the relevant Announcement Date and (ii) on the
Valuation Date or any earlier date of termination or cancellation for such
Component (in each case, which may include, without limitation, any actual or
expected change in volatility, dividends, correlation, stock loan rate or
liquidity relevant to the Shares or to such Component), and if, in the case of
clause (i) or (ii), the Calculation Agent determines (acting in good faith and
in a commercially reasonable manner) that such economic effect is material and
Dealer so elects in its commercially reasonable discretion, the Calculation
Agent will (x) adjust the terms of such Component to reflect such economic
effect (without duplication in respect of any other adjustment or cancellation
valuation made pursuant to the Equity Definitions) and (y)  determine the
effective date of such adjustment; provided that, notwithstanding the foregoing,
if the related Merger Date or Tender Offer Date, as the case may be, or any
subsequent related Announcement Event, occurs on or prior to the effective date
of such adjustment, any further adjustment to the terms of such Component with
respect to such Merger Date, Tender Offer Date or Announcement Event pursuant to
this Confirmation and/or the Equity Definitions shall take such earlier
adjustment into account (and, for the avoidance of doubt, where Cancellation and
Payment is applicable, the Determining Party shall take into account such
adjustment in determining the Cancellation Amount).

 

 

 

Announcement Event:

 

(i) The public statement or announcement by any person or entity of (x) any
transaction or event that, if completed, would constitute a Merger Event or
Tender Offer or (y) the intention to enter into a Merger Event or Tender Offer,
(ii) the public statement or announcement by the Issuer of an intention to
solicit or enter into, or to explore strategic alternatives or other similar
undertakings that may include, a Merger Event or Tender Offer or (iii) any
subsequent public statement or announcement by any person or entity of a
withdrawal,

 

8

--------------------------------------------------------------------------------


 

 

 

discontinuation, termination or other change to a transaction or intention that
is the subject of an announcement of the type described in clause (i) or (ii) of
this sentence, as determined, in each case, by the Calculation Agent. For
purposes of this definition of “Announcement Event,” the remainder of the
definition of “Merger Event” in Section 12.1(b) of the Equity Definitions
following the definition of “Reverse Merger” therein shall be disregarded.

 

 

 

Announcement Date:

 

Notwithstanding Section 12.1(l) of the Equity Definitions, an “Announcement
Date” means, in respect of an Announcement Event, the date on which such
Announcement Event occurs.

 

 

 

Consequences of Merger Events:

 

 

 

 

 

Merger Event:

 

 

 

 

 

(a) Share-for-Share:

 

Modified Calculation Agent Adjustment.

 

 

 

(b) Share-for-Other:

 

Cancellation and Payment (Calculation Agent Determination).

 

 

 

(c) Share-for-Combined:

 

Cancellation and Payment (Calculation Agent Determination); provided that Dealer
may elect, in its commercially reasonable judgment, Component Adjustment for all
or any portion of the Transaction.

 

 

 

Tender Offer:

 

Applicable; provided that Section 12.1(d) of the Equity Definitions is hereby
amended by adding “, or of the outstanding Shares,” before “of the Issuer” in
the fourth line thereof. Sections 12.1(e) and 12.1(l)(ii) of the Equity
Definitions are hereby amended by adding “or Shares, as applicable,” after
“voting shares”; provided, further that Section 12.1(d) of the Equity
Definitions is hereby amended by replacing “10%” with “20%”.

 

 

 

Consequences of Tender Offers:

 

 

 

 

 

(a) Share-for-Share:

 

Modified Calculation Agent Adjustment.

 

 

 

(b) Share-for-Other:

 

Modified Calculation Agent Adjustment.

 

 

 

(c) Share-for-Combined:

 

Modified Calculation Agent Adjustment.

 

 

 

Nationalization, Insolvency and Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed,

 

9

--------------------------------------------------------------------------------


 

 

 

re-traded or re-quoted on any such exchange or quotation system, such exchange
or quotation system shall be deemed to be the Exchange.

 

 

 

Additional Disruption Events:

 

 

 

 

 

Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by inserting the parenthetical “(including, for the avoidance
of doubt and without limitation, the effectiveness, adoption or promulgation of
new regulations authorized or mandated by existing statute)” at the end of
clause (A) thereof; (ii) by the replacement of the word “Shares” with “Hedge
Positions” in clause (X) thereof; (iii) by adding the phrase “or announcement”
immediately after the phrase “due to the promulgation” in the third line thereof
and adding the phrase “formal or informal” before the word “interpretation” in
the same line; (iv) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade Date”; and (v) adding the words “provided that, in the case of
clause (Y) hereof and any law, regulation or interpretation, the consequence of
such law, regulation or interpretation is applied in the same manner by Dealer
to all of its similarly situated counterparties and/or similar transactions”
after the semi-colon in the last line thereof.

 

 

 

Failure to Deliver:

 

Not Applicable.

 

 

 

Insolvency Filing:

 

Applicable.

 

 

 

Loss of Stock Borrow:

 

Applicable.

 

 

 

Maximum Stock Loan Rate:

 

200 basis points per annum.

 

 

 

Increased Cost of Stock Borrow:

 

Applicable.

 

 

 

Initial Stock Loan Rate:

 

0 basis points per annum until August 15, 2026 and 25 basis points per annum
thereafter.

 

 

 

Increased Cost of Hedging:

 

Not Applicable.

 

 

 

Hedging Disruption:

 

Applicable (except if such Hedging Disruption arises as a result of (1) a
failure of a system within the control of Dealer or (2) the possession of
material non-public information with respect to the issuer of the Shares by
those persons engaged in Dealer’s hedging activities); provided that:

 

(i)                           Section 12.9(a)(v) of the Equity Definitions is
hereby amended by (a) inserting the following words at the end of clause
(A) thereof: “in the manner contemplated by the Hedging Party on the Trade Date”
and (b) inserting the following phrases at the end of such Section:

 

10

--------------------------------------------------------------------------------


 

 

 

“; provided that any such inability that occurs solely due to the deterioration
of the creditworthiness of the Hedging Party shall not be deemed a Hedging
Disruption. For the avoidance of doubt, the term “equity price risk” shall be
deemed to include, but shall not be limited to, stock price and volatility risk.
And, for the further avoidance of doubt, any such transactions or assets
referred to in phrases (A) or (B) above, and which constitute an integral
element of the Hedging Party’s hedging activities with respect to any relevant
Transaction, must be available on commercially reasonable pricing terms.”; and

 

(ii)                        Section 12.9(b)(iii) of the Equity Definitions is
hereby amended by inserting in the third line thereof, after the words “to
terminate the Transaction”, the words “if all of the Transaction is affected by
such Hedging Disruption or, if less than all of the Transaction is affected by
such Hedging Disruption, the portion of the Transaction so affected”.

 

 

 

Hedging Party:

 

Dealer [or an affiliate of Dealer that is involved in the hedging of the
Transaction] for all applicable Additional Disruption Events; provided that,
when making any determination or calculation as “Hedging Party,” Dealer [or such
affiliate] shall be bound by the same obligations relating to required acts of
the Calculation Agent as set forth in Section 1.40 of the Equity Definitions and
this Confirmation as if the Hedging Party were the Calculation Agent.

 

 

 

Determining Party:

 

Dealer for all applicable Extraordinary Events; provided that, when making any
determination or calculation as “Determining Party,” Dealer shall be bound by
the same obligations relating to required acts of the Calculation Agent as set
forth in Section 1.40 of the Equity Definitions and this Confirmation as if the
Determining Party were the Calculation Agent.

 

 

 

Acknowledgements:

 

 

 

 

 

Non-Reliance:

 

Applicable.

 

 

 

Agreements and Acknowledgements

 

 

Regarding Hedging Activities:

 

Applicable.

 

 

 

Additional Acknowledgements:

 

Applicable.

 

Mutual Representations: Each of Dealer and Counterparty represents and warrants
to, and agrees with, the other party that:

 

(i)                                     Tax Disclosure.  Notwithstanding
anything to the contrary herein, in the Equity Definitions or in the Agreement,
and notwithstanding any express or implied claims of exclusivity or proprietary
rights, the

 

11

--------------------------------------------------------------------------------


 

parties (and each of their employees, representatives or other agents) are
authorized to disclose to any and all persons, beginning immediately upon
commencement of their discussions and without limitation of any kind, the tax
treatment and tax structure of the Transaction, and all materials of any kind
(including opinions or other tax analyses) that are provided by either party to
the other relating to such tax treatment and tax structure.

 

(ii)                                  Commodity Exchange Act.  It is an
“eligible contract participant” within the meaning of the U.S. Commodity
Exchange Act, as amended (the “CEA”).  The Transaction has been subject to
individual negotiation by the parties.  The Transaction has not been executed or
traded on a “trading facility” as defined in the CEA.

 

(iii)                               Securities Act.  It is a “qualified
institutional buyer” as defined in Rule 144A under the Securities Act.

 

(iv)                              (A) It is acting for its own account, and it
has made its own independent decisions to enter into the Transaction and as to
whether the Transaction is appropriate or proper for it based upon its own
judgment and upon advice from such advisers as it has deemed necessary, (B) it
is not relying on any communication (written or oral) of the other party or any
of the other party’s affiliates as investment advice or as a recommendation to
enter into the Transaction (it being understood that information and
explanations related to the terms and conditions of the Transaction shall not be
considered investment advice or a recommendation to enter into the Transaction)
and (C) no communication (written or oral) received from the other party or any
of the other party’s affiliates shall be deemed to be an assurance or guarantee
as to the expected results of the Transaction.

 

[(v)                             Each party acknowledges and agrees to be bound
by the Conduct Rules of the Financial Industry Regulatory Authority, Inc.
applicable to transactions in options, and further agrees not to violate the
position and exercise limits set forth therein.]

 

Counterparty Representations: In addition to the representations and warranties
in the Agreement and those contained elsewhere herein, Counterparty represents,
warrants, acknowledges and covenants that:

 

(i)                                     Counterparty shall immediately provide
written notice to Dealer upon obtaining knowledge of the occurrence of any event
that would constitute an Event of Default with respect to Counterparty, a
Potential Event of Default with respect to Counterparty, a Potential Adjustment
Event, a Merger Event or any other Extraordinary Event; provided, however, that
should Counterparty be in possession of material non-public information
regarding Counterparty, Counterparty shall not communicate such information to
Dealer in connection with this Transaction until such information no longer
constitutes material non-public information.

 

(ii)                                  Counterparty is not entering into the
Transaction and will not make any election hereunder for the purpose of
(i) creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of the Shares (or any security convertible
into or exchangeable for the Shares), in either case in violation of the U.S.
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

(iii)                               Counterparty’s most recent Annual Report on
Form 10-K, taken together with all reports and other documents subsequently
filed by it with the Securities and Exchange Commission pursuant to the Exchange
Act, when considered as a whole (with the more recent such reports and documents
deemed to amend inconsistent statements contained in any earlier such reports
and documents) do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or

 

12

--------------------------------------------------------------------------------


 

necessary to make the statements therein, in the light of the circumstances in
which they were made, not misleading.

 

(iv)                              Counterparty has not violated, and shall not
directly or indirectly violate, any applicable law (including, without
limitation, the Securities Act and the Exchange Act) in connection with the
Transaction.

 

(v)                                 The Shares issuable upon exercise of all
Warrants (the “Warrant Shares”) have been duly authorized and, when delivered
pursuant to the terms hereof, shall be validly issued, fully-paid and
non-assessable, and such issuance of the Warrant Shares shall not be subject to
any preemptive or similar rights.  Counterparty shall obtain, on or prior to the
Effective Date, any approval of the Exchange (to the extent such approval is
required by the Exchange) for the listing or quotation on the Exchange of a
number of Warrant Shares equal to the Maximum Delivery Amount, subject to notice
of issuance.  Counterparty shall ensure that at all times until its delivery
obligations hereunder have been met in full (a) that the total number of Shares
reserved for issuance hereunder is at least equal to the Maximum Delivery Amount
and (b) that a number of Warrant Shares equal to the Maximum Delivery Amount
shall remain listed on the Exchange.

 

(vi)                              Counterparty is not as of the Trade Date, and
shall not be on the Effective Date (in each case after giving effect to the
transactions contemplated to occur on such date pursuant hereto), “insolvent”
(as such term is defined in Section 101(32) of the U.S. Bankruptcy Code (Title
11 of the United States Code) (the “Bankruptcy Code”)), and on each such date
Counterparty would be able to purchase 60,987,900 Shares in compliance with the
laws of the jurisdiction of Counterparty’s incorporation or organization.

 

(vii)                           Counterparty is not, and after giving effect to
the transactions contemplated hereby will not be, an “investment company” as
such term is defined in the Investment Company Act.

 

(viii)                        Without limiting the generality of Section 13.1 of
the Equity Definitions, Counterparty acknowledges that Dealer is not making any
representations or warranties with respect to the treatment of the Transaction
under ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging,
ASC Topic 480, Distinguishing Liabilities from Equity and ASC Topic 815-40,
Derivatives and Hedging — Contracts in Entity’s Own Equity (or any successor
issue statements), or under any other accounting guidance.

 

(ix)                              Counterparty understands, agrees and
acknowledges that no obligations of Dealer to it hereunder, if any, shall be
entitled to the benefit of deposit insurance and that such obligations shall not
be guaranteed by any affiliate of Dealer or any governmental agency.

 

(x)                                 Counterparty shall deliver to Dealer on the
Effective Date an opinion (or opinions) of counsel, dated as of such date and
reasonably acceptable to Dealer in form and substance, with respect to (i) valid
existence of Counterparty, (ii) due authorization, execution and delivery of
this Confirmation, (iii) due authorization of the Warrant Shares, as well as
their valid issuance and fully-paid and non-assessable status when delivered
pursuant to the terms hereof and (iv) no conflict of the Transaction with
(w) applicable federal laws of the United States, (x) applicable laws of the
State of New York and the State of Nevada, (y) any provision of its
constitutional documents (including its articles of incorporation and by-laws)
and (z) any material agreement filed as an exhibit to Counterparty’s most recent
Annual Report on Form 10-K and any subsequent Quarterly Report on Form 10-Q or
Current Report on Form 8-K.

 

13

--------------------------------------------------------------------------------


 

(xi)                              On each anniversary of the Trade Date, upon
request by Dealer, Counterparty shall deliver to Dealer an officer’s
certificate, signed by an authorized officer, stating the number of Available
Shares (as defined in the provision titled “Limitation On Delivery of Shares”
below).

 

(xii)                           To the knowledge of Counterparty and assuming
that none of Dealer or its affiliates owns or holds (however defined) any Shares
other than in connection with the Transaction, no state or local (including
non-U.S. jurisdictions) or non-U.S. federal law, rule, regulation or regulatory
order applicable to the Shares or the Issuer would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates having the power to vote, owning or holding (however
defined) Shares; provided that Counterparty makes no representation or warranty
regarding any such requirement that is applicable generally to the ownership of
equity securities by Dealer or any of its affiliates solely as a result of it or
any of such affiliates being a financial institution, investment advisor or
broker-dealer.

 

(xiii)                        During the period starting on the first Expiration
Date and ending on the last Expiration Date (the “Settlement Period”), the
Shares or securities that are convertible into, or exchangeable or exercisable
for, Shares will not be subject to a “restricted period,” as such term is
defined in Regulation M under the Exchange Act (“Regulation M”), unless
Counterparty has provided written notice to Dealer of such “restricted period”
not later than the Scheduled Trading Day immediately preceding the first day of
such “restricted period”. Counterparty acknowledges that any such notice may
give rise to a Regulatory Disruption or a postponement pursuant to “Right to
Extend” below and acknowledges that the proviso to clause (i) under this
“Counterparty Representations” section shall apply to any such notice.

 

(xiv)                       On each day during the Settlement Period, neither
Counterparty nor any “affiliate” or “affiliated purchaser” (each as defined in
Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall directly or indirectly
(including, without limitation, by means of any cash-settled or other derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any Shares (or
an equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Dealer; provided that
this clause (xiii) shall not apply to the following: (a) privately negotiated
purchases of Shares (or any security convertible into or exchangeable for
Shares), so long as such purchases would not reasonably be expected to result in
on-market purchases; (b) purchases of Shares pursuant to exercises of stock
options granted to former or current employees, officers, directors, independent
contractors or other affiliates of Counterparty, including the withholding
and/or purchase of Shares from holders of such options to satisfy payment of the
option exercise price and/or satisfy tax withholding requirements in connection
with the exercise of such options; (c) purchases of Shares from holders of
performance shares or units or restricted shares or units to satisfy tax
withholding requirements in connection with vesting; (d) the conversion or
exchange by holders of any convertible or exchangeable securities of the
Counterparty previously issued; or (e) purchases of Shares effected by or for a
plan by an agent independent of the Counterparty that satisfy the requirements
of Rule 10b-18(a)(13)(ii).

 

(xv)                          Counterparty (A) is capable of evaluating
investment risks independently, both in general and with regard to all
transactions and investment strategies involving a security or securities;
(B) will exercise independent judgment in evaluating the recommendations of any
broker-dealer or its associated persons, unless it has otherwise notified the
broker-dealer in writing; and (C) has total assets of at least USD50 million.

 

14

--------------------------------------------------------------------------------


 

[(xvi)                   Counterparty represents and warrants that it has
received, read and understands the OTC Options Risk Disclosure Statement and a
copy of the most recent disclosure pamphlet prepared by The Options Clearing
Corporation entitled “Characteristics and Risks of Standardized Options”.]

 

Miscellaneous:

 

No Set-Off.  Neither party shall have the right to set off any obligation that
it may have to the other party under the Transaction against any obligation such
other party may have to it, whether arising under the Agreement, this
Confirmation or any other agreement between the parties hereto, by operation of
law or otherwise, and each party hereby waives any such right of setoff.

 

Qualified Financial Contracts.  It is the intention of the parties that (a) the
Transaction shall constitute a “qualified financial contract” within the meaning
of 12 U.S.C. Section 1821(e)(8)(D)(i) and (b) a Non-defaulting Party’s rights
under Sections 5 and 6 of the Agreement constitute rights of the kind referred
to in 12 U.S.C. Section 1821(e)(8)(A).

 

Method of Delivery.  Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through Agent. 
In addition, all notices, demands and communications of any kind relating to the
Transaction between Dealer and Counterparty shall be transmitted exclusively
through Agent.

 

Status of Claims in Bankruptcy.  Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Dealer’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to the
Transaction outside of Counterparty’s bankruptcy; provided, further, that
nothing herein shall limit or shall be deemed to limit Dealer’s rights in
respect of any transactions other than the Transaction.

 

No Collateral.  Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions, or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.

 

Securities Contract; Swap Agreement.  The parties hereto agree and acknowledge
that Dealer is a “financial institution,” “swap participant” and “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
the Bankruptcy Code.  The parties hereto further agree and acknowledge (A) that
this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment” or a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (ii) a “swap agreement,” as such term is
defined in Section 101(53B) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder or in connection herewith is a “termination
value,” a “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (B) that Dealer is entitled to the
protections afforded by, among other sections, Section 362(b)(6), 362(b)(17),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.

 

Alternative Calculations and Counterparty Payment on Early Termination and on
Certain Extraordinary Events.  If Counterparty owes Dealer any amount in
connection with the Transaction pursuant to Sections 12.2, 12.3, 12.6, 12.7 or
12.9 of the Equity Definitions (except in the case of an Extraordinary Event
(x) that is within Counterparty’s control or (y) as a result of which the Shares
have changed into cash) or pursuant to Section 6(d)(ii) of the Agreement (except
in the case of an Event of Default in which Counterparty is the Defaulting Party
or a Termination Event in which Counterparty is the Affected Party, other than
an Event of Default or a Termination Event that resulted from an event or events
outside Counterparty’s control) (a “Counterparty Payment Obligation”),
Counterparty shall satisfy any such Counterparty Payment Obligation by delivery
of

 

15

--------------------------------------------------------------------------------


 

Termination Delivery Units (as defined below) unless Counterparty (A) gives
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, between the hours of 9:00 a.m. and 4:00 p.m. New York
time on the Early Termination Date or other date the Transaction is terminated,
as applicable (“Notice of Cash Termination”) and (B) remakes the representation
set forth under “No Material Non-Public Information” below on the date of such
notice; provided that Dealer shall have the right, in its sole discretion and
notwithstanding a Notice of Cash Termination, to elect to require Counterparty
to satisfy its Counterparty Payment Obligation by delivery of Termination
Delivery Units.  If Counterparty shall deliver Termination Delivery Units as set
forth herein, on a date determined by the Calculation Agent that is within a
commercially reasonable period of time following the determination by the
Calculation Agent of the number of Termination Delivery Units, Counterparty
shall deliver to Dealer a number of Termination Delivery Units having a cash
value equal to the amount of such Counterparty Payment Obligation (as determined
by the Calculation Agent in good faith and in a commercially reasonable manner),
subject to the provisions set forth under “Registration/Private Placement
Procedures” below and the provisions of Sections 9.8, 9.9, 9.11 (modified as
described above) and 9.12 of the Equity Definitions shall be applicable, except
that all references to “Shares” shall be read as references to “Termination
Delivery Units”.

 

“Termination Delivery Unit” means one Share or, if the Shares have changed into
cash or any other property or the right to receive cash or any other property as
the result of an Insolvency, Nationalization, Merger Event or Tender Offer, a
unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer.  If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, the Calculation Agent shall determine the composition
of such consideration in its commercially reasonable discretion.

 

Registration/Private Placement Procedures.  If, in the good faith, reasonable
judgment of Dealer based on advice of counsel, any Shares or Termination
Delivery Units deliverable to Dealer hereunder, for any reason, would be in the
hands of Dealer subject to any applicable restrictions on transfer (including,
without limitation, any registration or qualification requirement or prospectus
delivery requirement for such Shares or Termination Delivery Units) pursuant to
any applicable federal or state securities law or otherwise (including, without
limitation, any such requirement arising under Section 5 of the Securities Act
as a result of such Shares or Termination Delivery Units being “restricted
securities”, as such term is defined in Rule 144) (such Shares or Termination
Delivery Units, “Restricted Shares”), then delivery of such Restricted Shares
shall be effected pursuant to either clause (i) or (ii) of Annex A hereto at the
sole election of Counterparty, unless waived by Dealer. Notwithstanding the
foregoing, solely in respect of any Warrants exercised or deemed exercised on
any Exercise Date, Counterparty shall elect, prior to the first Settlement Date
for the first Exercise Date (or, if later, prior to the third Scheduled Trading
Day following the date of notification by Dealer of the need for such settlement
procedures), a Private Placement Settlement (as defined in Annex A hereto) or
Registration Settlement (as defined in Annex A hereto) for all deliveries of
Restricted Shares for all such Exercise Dates which election shall be applicable
to all Settlement Dates for such Warrants and the procedures in clause (i) or
clause (ii) of Annex A hereto shall apply for all such delivered Restricted
Shares on an aggregate basis commencing after the final Settlement Date for such
Warrants. The Calculation Agent shall make commercially reasonable adjustments
to settlement terms and provisions under this Confirmation to reflect a single
Private Placement Settlement or Registration Settlement for such aggregate
Restricted Shares delivered hereunder.  If the Private Placement Settlement or
the Registration Settlement shall not be effected as set forth in clauses (i) or
(ii) of Annex A, as applicable, then failure to effect such Private Placement
Settlement or such Registration Settlement shall constitute an Event of Default
with respect to which Counterparty shall be the Defaulting Party.

 

Share Deliveries.  Counterparty acknowledges and agrees that, to the extent that
Dealer (or its affiliate) is not then an affiliate, as such term is used in
Rule 144, of Counterparty and has not been such an affiliate of Counterparty for
90 days (it being understood that Dealer or its affiliate shall not be
considered such an affiliate of Counterparty solely by reason of its right to
receive Shares pursuant to a Transaction hereunder), any Shares or Termination
Delivery Units delivered hereunder either prior to or after the first
anniversary of the Premium

 

16

--------------------------------------------------------------------------------


 

Payment Date shall be eligible for resale under Rule 144 or any successor
provision at all times following such first anniversary, and Counterparty agrees
that any Shares or Termination Delivery Units delivered after such first
anniversary shall not bear any legends restricting, or referring to restrictions
on, the resale of such securities, and, with respect to any Shares or
Termination Delivery Units delivered prior to such first anniversary, on such
first anniversary Counterparty shall remove, or cause the transfer agent for
such Shares or Termination Delivery Units to remove, any legends referring to
any restrictions on resale under the Securities Act from the certificates
representing such Shares or Termination Delivery Units, without any requirement
for the delivery of any certificate, consent, agreement, opinion of counsel,
notice or any other document, any transfer tax stamps or payment of any other
amount or any other action by Dealer or such affiliate.  Counterparty further
agrees that with respect to any Shares or Termination Delivery Units delivered
hereunder at any time after 6 months from the Premium Payment Date but prior to
1 year from the Premium Payment Date, to the extent that Counterparty then
satisfies the current information requirement of Rule 144, Counterparty shall
promptly remove, or cause the transfer agent for such Shares or Termination
Delivery Units to remove, any legends referring to any such restrictions or
requirements from the certificates representing such Share or Termination
Delivery Units upon delivery by Dealer or its affiliate to Counterparty or such
transfer agent of any customary seller’s and broker’s representation letters in
connection with resales of such Shares or Termination Delivery Units pursuant to
Rule 144, without any further requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by Dealer
or such affiliate. Counterparty further agrees that Shares or Termination
Delivery Units delivered hereunder prior to the date that is 6 months from the
Premium Payment Date may be freely transferred among Dealer and its affiliates,
and Counterparty shall effect such transfer without any further action by Dealer
or its affiliates.  Notwithstanding anything to the contrary herein,
Counterparty agrees that any delivery of Shares or Termination Delivery Units
shall be effected by book-entry transfer through the facilities of the Clearance
System if, at the time of such delivery, the certificates representing such
Shares or Termination Delivery Units would not contain any restrictive legend as
described above.  Notwithstanding anything to the contrary herein, to the extent
the provisions of Rule 144 or any successor rule are amended, or the applicable
interpretation thereof by the Securities and Exchange Commission or any court
changes after the Trade Date, Counterparty shall in good faith cooperate with
Dealer to the extent necessary, if in the opinion of counsel of Counterparty,
any amendments or modifications to the terms hereof are appropriate to comply
with Rule 144, including Rule 144(b) or any successor provision, as in effect at
the time of delivery of the relevant Shares or Termination Delivery Units.

 

No Material Non-Public Information.  Counterparty represents and warrants to
Dealer that as of the date hereof it is not aware of any material nonpublic
information concerning itself, the Shares or option contracts related to the
Shares.

 

Limit on Beneficial Ownership.  Notwithstanding any other provisions hereof,
Dealer may not exercise any Warrant hereunder, Automatic Exercise shall not
apply with respect thereto, and no delivery hereunder (including pursuant to
provisions opposite the headings “Alternative Calculations and Counterparty
Payments on Early Termination and on Certain Extraordinary Events,”
“Registration/Private Placement Procedures,” “Limitation on Delivery of Shares”
or Annex A) shall be made, to the extent (but only to the extent) that the
receipt of any Shares upon such exercise or delivery [(after taking into account
any Shares deliverable pursuant to the Confirmation re: Base Warrant Transaction
dated August 2, 2016 between Dealer and Counterparty (the “Base Warrant
Confirmation”))](1) would result in the Section 16 Equity Percentage (as defined
below) exceeding 9.5% or the existence of an Excess Ownership Position as set
forth in clause (2) of the definition thereof.  Any purported delivery hereunder
shall be void and have no effect to the extent (but only to the extent) that
such delivery would result in the Section 16 Equity Percentage (as defined
below) exceeding 9.5% or the existence of such an Excess Ownership Position.  If
any delivery owed to Dealer or exercise hereunder is not made, in whole or in
part, as a result of this provision, Counterparty’s obligation to make such
delivery and Dealer’s right to exercise a Warrant shall not be extinguished and
Counterparty shall make such delivery as promptly as practicable after, but in
no event later than one Clearance System Business Day after, Dealer gives notice
to

 

--------------------------------------------------------------------------------

(1) Include for Additional Warrant Confirmation.

 

17

--------------------------------------------------------------------------------


 

Counterparty that such exercise or delivery would not result in the Section 16
Equity Percentage (as defined below) exceeding 9% or the existence of such an
Excess Ownership Position.

 

Repurchase Notices.  Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, provide Dealer with a written notice of such
repurchase (a “Repurchase Notice”) on such day if, following such repurchase,
the Warrant Equity Percentage (as defined below) is (a) equal to or greater than
4.5% and (b) greater by 0.5% or more than the Warrant Equity Percentage set
forth in the immediately preceding Repurchase Notice (or, in the case of the
first such Repurchase Notice, greater by 0.5% or more than the Warrant Equity
Percentage as of the date hereof).  The “Warrant Equity Percentage” as of any
day is the fraction, expressed as a percentage, of (1) the numerator of which is
the sum of (A) the product of the Number of Warrants and the Warrant Entitlement
and (B) the number of Shares underlying any other warrant transaction between
Counterparty as seller and Dealer as buyer and (2) the denominator of which is
the number of Shares outstanding on such day.  Counterparty agrees to indemnify
and hold harmless Dealer and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling person (each,
an “Indemnified Person”) from and against any and all losses (including losses
relating to Dealer’s hedging activities as a consequence of becoming an
“insider” as defined under Section 16 of the Exchange Act, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to this
Transaction), claims, damages, judgments, liabilities and reasonable expenses
(including reasonable attorney’s fees), joint or several, which an Indemnified
Person actually may become subject to, as a result of Counterparty’s failure to
provide Dealer with a Repurchase Notice on the day and in the manner specified
herein, and to reimburse, upon written request, each of such Indemnified Persons
for any reasonable legal or other expenses incurred (and supported by invoices
or other documentation setting forth in reasonable detail such expenses) in
connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing.  If any such
suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against the
Indemnified Person, such Indemnified Person shall promptly notify Counterparty
in writing, and Counterparty, upon request of the Indemnified Person, shall
retain counsel reasonably satisfactory to the Indemnified Person to represent
the Indemnified Person and any others Counterparty may designate in such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding.  Counterparty shall be relieved from liability to the extent that
the Indemnified Person fails promptly to notify Counterparty of any action
commenced against it in respect of which indemnity may be sought hereunder;
provided that failure to notify Counterparty (x) shall not relieve Counterparty
from any liability hereunder to the extent it is not prejudiced as a result
thereof and (y) shall not, in any event, relieve Counterparty from any liability
that it may have otherwise than on account of this indemnity agreement. 
Counterparty shall not be liable for any settlement of any proceeding effected
without its written consent, but if settled with such consent or if there be a
final judgment for the plaintiff, Counterparty agrees to indemnify any
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment.  Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any such proceeding
contemplated by this paragraph that is pending or threatened in respect of which
any Indemnified Person is a party and indemnity could have been sought hereunder
by such Indemnified Person, unless such settlement includes an unconditional
release of such Indemnified Person from all liability on claims that are the
subject matter of such proceeding on terms reasonably satisfactory to such
Indemnified Person.  If the indemnification provided for in this paragraph is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then Counterparty, in lieu
of indemnifying such Indemnified Person thereunder, shall contribute to the
amount paid or payable by such Indemnified Person as a result of such losses,
claims, damages or liabilities.  The remedies provided for in this paragraph are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.  The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.

 

Limitation On Delivery of Shares.  Notwithstanding anything herein or in the
Agreement to the contrary, in no event shall Counterparty be required at any
time to deliver any Shares hereunder to the extent that the number of Shares
otherwise deliverable would exceed two times the Number of Shares (the “Maximum
Delivery Amount”).  Notwithstanding anything to the contrary in the Agreement,
this Confirmation or the Equity

 

18

--------------------------------------------------------------------------------


 

Definitions, in no event shall the Maximum Delivery Amount be subject to
adjustment, other than any adjustment that, to the extent that such adjustment
would cause the Maximum Delivery Amount to exceed the number of Available
Shares, results from actions of Counterparty or events within Counterparty’s
control. Counterparty represents and warrants (which shall be deemed to be
repeated on each day that the Transaction is outstanding) that the Maximum
Delivery Amount is equal to or less than the number of authorized but unissued
Shares of Counterparty that are not reserved for future issuance in connection
with transactions in the Shares other than the Transaction (such Shares, the
“Available Shares”).  In the event that, notwithstanding the preceding sentence,
Counterparty shall not have delivered the full number of Shares otherwise
deliverable hereunder because Counterparty has insufficient authorized but
unissued Shares that are not reserved for future issuance under transactions
other than the Transaction (the resulting deficit, the “Deficit Shares”),
Counterparty shall be continually obligated to deliver, from time to time until
the full number of Deficit Shares have been delivered pursuant to this
paragraph, Shares when, and to the extent, that (A) Shares are repurchased,
acquired or otherwise received by Counterparty or any of its subsidiaries after
the Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (B) authorized and unissued Shares previously reserved for
issuance in respect of other transactions become no longer so reserved and
(C) Counterparty additionally authorizes any unissued Shares that are not
reserved for such other transactions.  Counterparty shall immediately notify
Dealer of the occurrence of any of the foregoing events (including the number of
Shares subject to clause (A), (B) or (C) and the corresponding number of Shares
to be delivered) and promptly deliver such Shares thereafter.  Notwithstanding
the provisions of Section 5 of the Agreement, in the event of a failure by
Counterparty to comply with the agreement set forth in this provision, there
shall be no grace period for remedy of such failure.

 

Additional Termination Event.  The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which
(1) Counterparty shall be the sole Affected Party and (2) the Transaction shall
be the sole Affected Transaction; provided that with respect to any Additional
Termination Event, Dealer may choose to treat part of the Transaction as the
sole Affected Transaction, and, upon termination of the Affected Transaction, a
Transaction with terms identical to those set forth herein except with a Number
of Warrants equal to the unaffected number of Warrants shall be treated for all
purposes as the Transaction, which shall remain in full force and effect:

 

(i)                                     Dealer determines, in its reasonable
judgment based on the advice of counsel, that it is advisable to terminate a
portion of the Transaction so that Dealer’s related commercially reasonable
hedging activities will comply with applicable securities laws, rules or
regulations;

 

(ii)                                  (a) a “person” or “group” within the
meaning of Section 13(d) of the Exchange Act, other than Counterparty, its
wholly owned subsidiaries, its and their employee benefit plans, and the
Principal or a Related Party, as defined below, has filed a Schedule TO or any
other schedule, form or report under the Exchange Act disclosing that such
person or group has become, directly or indirectly, the direct or indirect
“beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of
(i) Counterparty’s common equity representing more than 50% of the voting power
of Counterparty’s common equity or (ii) more than 50% of the then outstanding
Shares; (b) the Principal or a Related Party has filed a Schedule TO or any
other schedule, form or report under the Exchange Act disclosing that the
Principal and the Related Parties, taken together, have acquired, directly or
indirectly, “beneficial ownership,” within the meaning of Rule 13d-3 under the
Exchange Act, of more than ten percent of the then outstanding Shares, excluding
any Shares acquired by the Principal or any Related Party (i) on or prior to
August 2, 2016, (ii) as a result of the conversion of any shares of
Counterparty’s Class B common stock, par value $0.01 per share, into Shares,
(iii) under any equity incentive plan or other compensatory plan, contract or
arrangement of Counterparty or any of its subsidiaries, (iv) as a result of any
bona fide estate planning (including in connection with any share deposit,
contribution, annuity, payment or release involving any grantor retained annuity
trust existing now or from time to time) or (v) from Counterparty (including as
a result of participation in any offer or sale of Shares by Counterparty).
provided that (x) no Additional Termination Event shall be deemed to occur
pursuant to this clause (b) that is attributable to a decrease in the number of
outstanding Shares after August 2, 2016 as a result of any repurchase of Shares
by the Counterparty or any of its subsidiaries from time to time and (y) for
purposes of the calculations under this clause (b), any repurchase by
Counterparty or any of its subsidiaries of Shares shall be excluded (as if no
such repurchase had been effected) in determining the

 

19

--------------------------------------------------------------------------------


 

number of outstanding Shares at any time; or (c) the Principal or a Related
Party has filed a Schedule TO or any other schedule, form or report under the
Exchange Act disclosing that the Principal and the Related Parties, taken
together, have acquired, directly or indirectly, “beneficial ownership,” within
the meaning of Rule 13d-3 under the Exchange Act, of more than 50% of the then
outstanding Shares, excluding any Shares described in sub-clauses (i) through
(v) of the immediately preceding clause (b), but without giving effect to the
proviso in such clause (b); or

 

(iii)                               the consummation of (A) any
recapitalization, reclassification or change of the Shares (other than changes
resulting from a subdivision or combination and other than changes only in par
value, or from par value to no par value or from no par value to par value) as a
result of which all of the Shares would be converted into, or exchanged for,
stock, other securities, other property or assets; (B) any share exchange,
consolidation or merger of Counterparty pursuant to which all of the Shares will
be converted into cash, securities or other property or assets (or any
combination thereof); or (C) any sale, lease or other transfer in one
transaction or a series of transactions of all or substantially all of
Counterparty’s and its subsidiaries consolidated assets, taken as a whole, to
any person other than one of Counterparty’s wholly owned subsidiaries.

 

Any transaction or transactions (a) in which at least 90% of the consideration
received or to be received by holders of Shares, excluding cash payments for
fractional shares and cash payments made in respect of dissenters’ appraisal
rights, in connection with such transaction or transactions consists of shares
of common stock that are listed or quoted on any of The New York Stock Exchange,
The NASDAQ Global Market or The NASDAQ Global Select Market (or any of their
respective successors), or which will be so listed or quoted when issued or
exchanged in connection with such transaction or transactions and (b) as a
result of which the “Shares” are composed of such consideration shall not
constitute an Additional Termination Event pursuant to clause (ii) or clause
(iii) above.

 

For purposes of clause (ii) above, (A) “Principal” means Charles W. Ergen and
“Related Party” means, with respect to the Principal, (a) the spouse and each
immediate family member of the Principal and (b) each trust, corporation,
partnership or other entity of which the Principal or the spouse or immediate
family member of the Principal beneficially holds an 80% or more controlling
interest and (B) if any transaction in which the Shares are replaced by the
securities of another entity occurs, following any lapse of the time period
during which the Non-affected Party could exercise its right to designate an
Early Termination Date in respect of the relevant Additional Termination Event
(or, in the case of a transaction that would have been an Additional Termination
Event but for the immediately preceding paragraph, following the effective date
of such transaction), references to Counterparty in clauses (ii) and (iii) above
shall instead be references to such other entity.

 

Notwithstanding anything to the contrary herein or in the Equity Definitions or
the Agreement, any Counterparty Payment Obligation shall, for all purposes, be
calculated without regard to the provisions set forth under “Limitation on
Delivery of Shares” above; provided that the number of Shares deliverable
pursuant to the provisions set forth under “Alternative Calculations and
Counterparty Payment on Early Termination and on Certain Extraordinary Events”
above (if applicable) shall not exceed the applicable Maximum Delivery Amount.

 

Right to Extend.  Dealer may postpone any Exercise Date or Settlement Date or
any other date of valuation or delivery with respect to some or all of the
relevant Warrants (in which event the Calculation Agent shall make appropriate
adjustments to the Net Share Amount with respect to one or more Components), if
Dealer determines, in its commercially reasonable judgment and, in respect of
clause (ii) below, based on the advice of counsel, that such extension is
reasonably necessary to (i) preserve Dealer’s (or its affiliate’s) commercially
reasonable hedging or hedge unwind activity hereunder in light of existing
liquidity conditions in the cash market, the stock loan market or any other
relevant market (but only if there is a material decrease in liquidity relative
to Dealer’s commercially reasonable expectations on the Trade Date) or (ii) to
enable Dealer (or its affiliate) to effect purchases of Shares in connection
with its commercially reasonable hedging, hedge unwind or settlement activity
hereunder in a manner that would, if Dealer (or such affiliate) were
Counterparty or an affiliate of Counterparty, be in compliance with applicable
legal, regulatory or self-regulatory requirements, or with related policies and
procedures adopted in good faith by Dealer (so long as such policies and
procedures are applied generally to

 

20

--------------------------------------------------------------------------------


 

counterparties similar to Counterparty and transactions similar to the
Transaction).

 

Transfer or Assignment.  Notwithstanding any provision of the Agreement to the
contrary, Dealer may, after the Effective Date and subject to applicable law,
freely transfer and assign all (but not less than all) of its rights and
obligations under the Transaction without the consent of Counterparty to any of
its affiliates; provided that Counterparty will not be required, as a result of
such transfer or assignment, to pay or deliver the transferee an amount under
Section 2(d)(i)(4) of the Agreement greater than the amount, if any, that
Counterparty would have been required to pay or deliver to Dealer in the absence
of such transfer or assignment.

 

If, as determined in Dealer’s sole discretion, (a) at any time (1) the
Section 16 Equity Percentage exceeds 9% or (2) Dealer, Dealer Group (as defined
below) or any person whose ownership position would be aggregated with that of
Dealer or Dealer Group (Dealer, Dealer Group or any such person, a “Dealer
Person”) under any federal, state or local (including non-U.S.) laws, rules,
regulations or regulatory orders or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership, or could be reasonably viewed as meeting any of the foregoing, in
excess of a number of Shares equal to (x) the number of Shares that would give
rise to reporting, registration, filing or notification obligations or other
requirements (except for any filings of Form 13F, Form 13H, Schedule 13D or
Schedule 13G under the Exchange Act, but including obtaining prior approval by a
state, federal or non-U.S. regulator) of a Dealer Person, or is reasonably
likely (as determined by the Calculation Agent) to result in an adverse effect
on a Dealer Person, under Applicable Restrictions, as determined by Dealer in
its reasonable discretion, and with respect to which such requirements have not
been met or the relevant approval has not been received minus (y) 1% of the
number of Shares outstanding on the date of determination (either such condition
described in clause (1) or (2), an “Excess Ownership Position”), and (b) Dealer
is unable, after commercially reasonable efforts, to effect a transfer or
assignment on pricing and terms and within a time period reasonably acceptable
to it of all or a portion of this Transaction pursuant to the preceding
paragraph such that an Excess Ownership Position no longer exists, Dealer may
designate any Scheduled Trading Day as an Early Termination Date with respect to
a portion (the “Terminated Portion”) of this Transaction, such that an Excess
Ownership Position no longer exists following such partial termination.  In the
event that Dealer so designates an Early Termination Date with respect to a
portion of this Transaction, a payment shall be made pursuant to Section 6 of
the Agreement as if (i) an Early Termination Date had been designated in respect
of a Transaction having terms identical to this Transaction and a Number of
Warrants equal to the Terminated Portion (allocated among the Components thereof
in the discretion of Dealer), (ii) Counterparty shall be the sole Affected Party
with respect to such partial termination and (iii) such Transaction shall be the
only Terminated Transaction (and, for the avoidance of doubt, the provisions set
forth under the caption “Alternative Calculations and Counterparty Payment on
Early Termination and on Certain Extraordinary Events” shall apply to any amount
that is payable by Counterparty to Dealer pursuant to this sentence).  Dealer
shall notify Counterparty of an Excess Ownership Position with respect to which
it intends to seek a transfer or assignment promptly after becoming aware of
such an Excess Ownership Position. The “Section 16 Equity Percentage” as of any
day is the fraction, expressed as a percentage, (A) the numerator of which is
the number of Shares that Dealer and any of its affiliates subject to
aggregation with Dealer for purposes of the “beneficial ownership” test under
Section 13 of the Exchange Act and all persons who may form a “group” (within
the meaning of Rule 13d-5(b)(1) under the Exchange Act) with Dealer
(collectively, “Dealer Group”) “beneficially own” (within the meaning of
Section 13 of the Exchange Act) without duplication on such day (or, to the
extent that the equivalent calculation under Section 16 of the Exchange Act and
the rules and regulations thereunder results in a higher number, such number)
and (B) the denominator of which is the number of Shares outstanding on such
day.

 

Designation by Dealer.  Notwithstanding any other provision in this Confirmation
to the contrary requiring or allowing Dealer to purchase, sell, receive or
deliver any Shares or other securities to or from Counterparty, Dealer may
designate any of its affiliates to purchase, sell, receive or deliver such
Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may assume such obligations. 
Dealer shall be discharged of its obligations to Counterparty to (and only to)
the extent of any such performance.

 

21

--------------------------------------------------------------------------------


 

Amendments to Equity Definitions.  (a) Section 12.9(b)(iv) of the Equity
Definitions is hereby amended by:  (i) deleting (1) subsection (A) in its
entirety, (2) the phrase “or (B)” following subsection (A) and (3) the phrase
“in each case” in subsection (B); (ii) replacing “will lend” with “lends” in
subsection (B); and (iii) replacing the phrase “neither the Non-Hedging Party
nor the Lending Party lends Shares” with the phrase “such Lending Party does not
lend Shares” in the penultimate sentence; and (b) Section 12.9(b)(v) of the
Equity Definitions is hereby amended by:  (i) adding the word “or” immediately
before subsection “(B)” and deleting the comma at the end of subsection (A);
(ii) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the penultimate sentence
in its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other”; and
(iii) deleting subsection (X) in its entirety and the words “or (Y)” immediately
following subsection (X).

 

[Insert Dealer agency provisions, if any].

 

Severability; Illegality.  Notwithstanding anything to the contrary in the
Agreement, if compliance by either party with any provision of the Transaction
would be unenforceable or illegal, (a) the parties shall negotiate in good faith
to resolve such unenforceability or illegality in a manner that preserves the
economic benefits of the transactions contemplated hereby and (b) the other
provisions of the Transaction shall not be invalidated, but shall remain in full
force and effect.

 

Waiver of Jury Trial.  EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE TRANSACTION.  EACH PARTY (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.

 

Wall Street Transparency and Accountability Act.  In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Counterparty
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Relevant Prices; and (D) any
market activities of Dealer and its affiliates with respect to Shares may affect
the market price and volatility of Shares, as well as the Relevant Prices, each
in a manner that may be adverse to Counterparty.

 

22

--------------------------------------------------------------------------------


 

Early Unwind.  In the event the sale of the [“Firm Securities”](2) [“Option
Securities”](3)(as defined in the Purchase Agreement dated as of [the Trade
Date] [August 2, 2016] between Counterparty and Deutsche Bank Securities Inc.)
is not consummated with the initial purchaser thereof for any reason by the
close of business in New York on August 8, 2016 (or such later date as agreed
upon by the parties) (August 8, 2016 or such later date as agreed upon being the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”) on the Early Unwind Date and (a) the Transaction and all of the
respective rights and obligations of Dealer and Counterparty under the
Transaction shall be cancelled and terminated and (b) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date.  Dealer and
Counterparty represent and acknowledge to the other that, upon an Early Unwind,
all obligations with respect to the Transaction shall be deemed fully and
finally discharged.

 

Payment by Counterparty. In the event that, following the payment of the
Premium, (i) an Early Termination Date occurs or is designated with respect to
the Transaction as a result of a Termination Event or an Event of Default and,
as a result, Dealer owes to Counterparty an amount calculated under
Section 6(e) of the Agreement, or (ii) Dealer owes to Counterparty, pursuant to
Section 12.7 or Section 12.9 of the Equity Definitions, an amount calculated
under Section 12.8 of the Equity Definitions, such amount shall be deemed to be
zero.

 

Tax Form Delivery.  For the purposes of Section 4(a)(i) and (ii) of the
Agreement, (A) Counterparty agrees to deliver an executed United States Internal
Revenue Service Form W-9 (or any successor thereto), (i) upon execution of the
Confirmation; (ii) promptly upon reasonable demand by Dealer; and (iii) promptly
upon learning that any such document previously provided by Counterparty has
become obsolete or incorrect and (B) Dealer agrees to deliver to Counterparty a
properly executed U.S. Internal Revenue Service Form W-9 (or any successor
thereto), (i) upon execution of the Confirmation; (ii) promptly upon reasonable
demand by Counterparty; and (iii) promptly upon learning that any such document
previously provided by Dealer has become obsolete or incorrect.

 

Additional Tax Matters.

 

(i)              “Indemnifiable Tax” as defined in Section 14 of the Agreement
shall not include any U.S. federal withholding tax imposed or collected pursuant
to Sections 1471 through 1474 of the U.S. Internal Revenue Code, as amended (the
“Code”), any current or future regulations or official interpretations thereof,
any agreement entered into pursuant to Section 1471(b) of the Code, or any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

(ii)           “Indemnifiable Tax” as defined in Section 14 of the Agreement
shall not include any tax imposed under Section 871(m) of the Code or any
regulations issued thereunder.

 

[2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure Protocol:
The parties agree that the terms of the 2013 EMIR Portfolio Reconciliation,
Dispute Resolution and Disclosure Protocol published by ISDA on July 19, 2013
(“Protocol”) apply to the Agreement as if the parties had adhered to the
Protocol without amendment.  In respect of the Attachment to the Protocol,
(i) the definition of “Adherence Letter” shall be deemed to be deleted and
references to “Adherence Letter” shall be deemed to be to this section (and
references to “such party’s Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into the Agreement”, (iii) references to “Protocol Covered
Agreement” shall be deemed to be references to the Agreement (and each “Protocol
Covered Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of

 

--------------------------------------------------------------------------------

(2) Insert for Base Warrant Confirmation.

(3) Insert for Additional Warrant Confirmation.

23

--------------------------------------------------------------------------------


 

the Agreement.  For the purposes of this section:

 

(a)          Dealer is a Portfolio Data Sending Entity and Counterparty is a
Portfolio Data Receiving Entity;

 

(b)          Dealer and Counterparty may use a Third Party Service Provider, and
each of Dealer and Counterparty consents to such use including the communication
of the relevant data in relation to Dealer and Counterparty to such Third Party
Service Provider for the purposes of the reconciliation services provided by
such entity;

 

(c)           The Local Business Days for such purposes in relation to Dealer
are New York, and in relation to Counterparty are Colorado;

 

(d)          The following are the applicable email addresses:

 

Portfolio Data:                                  Dealer: [          ];

 

Counterparty: [          ];

 

Notice of discrepancy:                                         Dealer:
[          ];

 

Counterparty: [          ];

 

Dispute Notice:                                Dealer: [          ];

 

Counterparty: [          ].

 

NFC Representation Protocol: The parties agree that the provisions set out in
the Attachment to the ISDA 2013 EMIR NFC Representation Protocol published by
ISDA on March 8, 2013 (the “NFC Representation Protocol”) shall apply to the
Agreement as if each party were an Adhering Party under the terms of the NFC
Representation Protocol.  In respect of the Attachment to the Protocol, (i) the
definition of “Adherence Letter” shall be deemed to be deleted and references to
“Adherence Letter” shall be deemed to be to this section (and references to “the
relevant Adherence Letter” and “its Adherence Letter” shall be read
accordingly), (ii) references to “adheres to the Protocol” shall be deemed to be
“enters into the Agreement”, (iii) references to “Covered Master Agreement”
shall be deemed to be references to the Agreement (and each “Covered Master
Agreement” shall be read accordingly), and (iv) references to “Implementation
Date” shall be deemed to be references to the date of the Agreement. 
Counterparty confirms that it enters into the Agreement as a party making the
NFC Representation (as such term is defined in the NFC Representation
Protocol).  Counterparty shall promptly notify Dealer of any change to its
status as a party making the NFC Representation.]

 

Governing Law; Jurisdiction:      THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY
OR DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.  THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

Contact information. For purposes of the Agreement (unless otherwise specified
in the Agreement), the addresses for notice to the parties shall be:

 

(a) Counterparty

 

DISH Network Corporation
9601 South Meridian Boulevard

 

24

--------------------------------------------------------------------------------


 

Englewood, CO 80112
Attention: General Counsel

Fax:  [          ]
Tel: [          ]

 

with a copy to:

 

[          ]
DISH Network Corporation
9601 South Meridian Boulevard
Englewood, CO 80112
Fax: [          ]
Tel: [          ]

 

(b) Dealer

 

[        ]

 

with a copy to:

 

[        ]

 

25

--------------------------------------------------------------------------------


 

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

 

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning a copy to Dealer.

 

We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.

 

Very truly yours,

 

[DEALER]

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to [Base][Additional] Warrant Confirmation]

 

--------------------------------------------------------------------------------


 

Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.

 

DISH Network Corporation

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to [Base][Additional] Warrant Confirmation]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Registration Settlement and Private Placement Settlement

 

(i)                                     If Counterparty elects to settle the
Transaction pursuant to this clause (i) (a “Private Placement Settlement”), then
delivery of Restricted Shares by Counterparty shall be effected in customary
private placement procedures for private placements of equity securities of
companies similar to Counterparty with respect to such Restricted Shares
reasonably acceptable to Dealer; provided that Counterparty may not elect a
Private Placement Settlement if, on the date of its election, it has taken, or
caused to be taken, any action that would make unavailable either the exemption
pursuant to Section 4(a)(2) of the Securities Act for the sale by Counterparty
to Dealer (or any affiliate designated by Dealer) of the Restricted Shares or
the exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the Securities
Act for resales of the Restricted Shares by Dealer (or any such affiliate of
Dealer). Dealer or its affiliate and Counterparty shall enter into a private
placement agreement that is customary in form and substance for private
placements of equity securities of companies similar to Counterparty in
connection with any Private Placement Settlement (including the resale of the
Restricted Shares and any Make-Whole Shares by Dealer or its affiliate), which
agreement shall include, without limitation, customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Dealer and its affiliates, due diligence rights (for Dealer or
its affiliate or any potential buyer of the Restricted Shares or Make-Whole
Shares, as the case may be, designated by Dealer or its affiliate), opinions and
certificates, and such other documentation as is customary for private placement
agreements of companies similar to Counterparty, all reasonably acceptable to
Dealer or its affiliate.

 

(ii)                                  If Counterparty elects to settle the
Transaction pursuant to this clause (ii) (a “Registration Settlement”), then
Counterparty shall promptly (but in any event no later than the beginning of the
Resale Period) file and use its reasonable best efforts to make effective under
the Securities Act a registration statement or supplement or amend an
outstanding registration statement in form and substance reasonably satisfactory
to Dealer, to cover the resale of such Restricted Shares (and any Make-whole
Shares) in accordance with customary resale registration procedures for
offerings of equity securities of a substantially similar size, including entry
by Dealer or its affiliate and Counterparty into an underwriting agreement that
is customary in form and substance for registered secondary equity offerings of
a substantially similar size, including, without limitation, covenants,
conditions, representations, underwriting discounts (if applicable), commissions
(if applicable), indemnities, due diligence rights (for Dealer, its affiliate or
any potential buyer of the Restricted Shares or Make-whole Shares, as the case
may be, designated by Dealer or its affiliate), opinions and certificates, and
such other documentation as is customary for equity resale underwriting
agreements for offerings of equity securities of companies of comparable size
and line of business, all reasonably acceptable to Dealer or its affiliate. If
Dealer or its affiliate, in its sole discretion, is not satisfied with such
procedures and documentation, Private Placement Settlement shall apply. If
Dealer or its affiliate is satisfied with such procedures and documentation, it
shall sell the Restricted Shares (or any Make-whole Shares) pursuant to such
registration statement during a period (the “Resale Period”) commencing on the
Exchange Business Day following delivery of such Restricted Shares (or any
Make-whole Shares) and ending on the earliest of (i) the Exchange Business Day
on which Dealer or its affiliate completes the sale of all Restricted Shares or,
in the case of settlement of Termination Delivery Units, a sufficient number of
Restricted Shares so that the realized net proceeds of such sales exceed the
Counterparty Payment Obligation and (ii) the date upon which all Restricted
Shares (and any Make-whole Shares) may be sold or transferred by a non-affiliate
pursuant to Rule 144 (or any similar provision then in force) without any
further restriction whatsoever.

 

(iii)                               If (ii) above is applicable and the Net
Share Settlement Amount or the Counterparty Payment Obligation, as applicable,
exceeds the realized net proceeds from such resale, or if (i) above is
applicable and the Freely Tradeable Value (as defined below) of the Shares owed
pursuant to the Net Share Settlement Amount, or the Counterparty Payment
Obligation (in each case as adjusted pursuant to (i) above), as applicable,
exceeds the realized net proceeds from such resale, Counterparty shall transfer
to Dealer or its affiliate by the open of the regular trading session on

 

A-1

--------------------------------------------------------------------------------


 

the Exchange on the Exchange Business Day immediately following the last day of
the Resale Period the amount of such excess (the “Additional Amount”), at its
option, either in cash or in a number of Restricted Shares (“Make-whole Shares”,
provided that the aggregate number of Restricted Shares and Make-whole Shares
delivered shall not exceed the Maximum Delivery Amount) that, based on the
Relevant Price on the last day of the Resale Period (as if such day was the
“Valuation Date” for purposes of computing such Relevant Price), has a value
equal to the Additional Amount. If Counterparty elects to pay the Additional
Amount in Make-whole Shares, Counterparty shall elect whether the requirements
and provisions for either Private Placement Settlement or Registration
Settlement shall apply to such payment. This provision shall be applied
successively until the Additional Amount is equal to zero, subject to
“Limitation on Delivery of Shares”.  “Freely Tradeable Value” means the value of
the number of Shares delivered to Dealer or its affiliate which such Shares
would have if they were freely tradeable (without prospectus delivery) upon
receipt by Dealer or its affiliate, as determined by the Calculation Agent by
reference to the Relevant Price for freely tradeable Shares as of the Valuation
Date, or other date of valuation used in a commercially reasonable manner to
determine the delivery obligation with respect to such Shares, or by other
commercially reasonable means.

 

A-2

--------------------------------------------------------------------------------


 

ANNEX B

 

The Strike Price, Premium and Final Disruption Date for the Transaction are set
forth below.

 

Strike Price:

USD 86.0825

 

 

 

 

Premium:

USD [    ]

 

 

 

 

Final Disruption Date:

April 8, 2027.

 

 

B-1

--------------------------------------------------------------------------------


 

ANNEX C

 

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number

 

Number of Warrants*

 

Expiration Date

1.

 

[   ]

 

[   ]

2.

 

[   ]

 

[   ]

3.

 

[   ]

 

[   ]

4.

 

[   ]

 

[   ]

5.

 

[   ]

 

[   ]

6.

 

[   ]

 

[   ]

7.

 

[   ]

 

[   ]

8.

 

[   ]

 

[   ]

9.

 

[   ]

 

[   ]

10.

 

[   ]

 

[   ]

11.

 

[   ]

 

[   ]

12.

 

[   ]

 

[   ]

...

 

[   ]

 

[   ]

90.

 

[   ]

 

[   ]

 

--------------------------------------------------------------------------------

* To be:  the product of the Number of Notes x the Conversion Rate x Dealer’s
Applicable Percentage over the Number of Components

 

C-1

--------------------------------------------------------------------------------